           Case 2:20-mj-00255-EJY Document 31 Filed 05/11/20 Page 1 of 4


     GABRIEL L. GRASSO, ESQ.
 1
     Nevada Bar No. 7358
 2   GABRIEL L. GRASSO, P.C.
     411 South 6th Street
 3   Las Vegas, NV 89101
     T: (702) 868-8866
 4   F: (702) 868-5778
     E: gabriel@grassodefense.com
 5   Attorney for GASTON
 6
                                  UNITED STATES DISTRICT COURT
 7
                                        DISTRICT OF NEVADA
 8
 9
     UNITED STATES OF AMERICA,                  )
10                                              )
                           Plaintiff,           )
11                                              )      Case No.:     2:20-mj-00255-EJY
     vs.                                        )
12                                              )      STIPULATION TO CONTINUE
13   MEGAN GOODIN                               )      PRELIMINARY HEARING
     QUNEIL GASTON,                             )
14                                              )      (FIRST REQUEST)
                     Defendants                 )
15   ______________________                     )
16
             IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
17
     Truntanich, United States Attorney, and Stephanie Ihler, Assistant United States Attorney,
18
     counsel for the United States of America, Lance A. Maningo, Esq, counsel for MEGAN
19
20   GOODIN, and Gabriel L. Grasso, Esq, counsel for QUNEIL GASTON, that the preliminary

21   examination currently scheduled for May 12 2020 at 4:00 p.m., be vacated and set to a
22   date and time convenient to this court but no sooner than thirty (30) days.
23
             The Stipulation is entered into for the following reasons:
24
             1. The parties are in agreement that due to the current COVID-19 emergency and
25
                General Order 2020-02 that a 30 day continuance of the Preliminary Hearing in
26
27              this case preferred in order to allow the parties to fully review materials and

28              prepare for the Preliminary Hearing.

             2. Ms. Goodin agrees to the continuance.
       Case 2:20-mj-00255-EJY Document 31 Filed 05/11/20 Page 2 of 4

          3. Mr. Gaston agrees to the continuance.
 1        4. The parties agree to the continuance.
 2
          5. The additional time requested herein is not sought for purposes of delay, but
 3
             merely to allow counsel for defendant sufficient time within which to be able to
 4
             effectively complete review of the discovery materials provided.
 5
 6        6. Denial of this request for continuance would result in a miscarriage of justice.

 7        7. This is the first request for a continuance of the trial dates in this case.
 8        DATED this 11th day of May 2020.
 9
10   LANCE MANINGO                                    NICHOLAS A. TRUTANICH
     Counsel for MEGAN GOODIN                         United States Attorney
11
12   By_/s/ Lance Maningo___________                  By_/s/ Stephanie Ihler_______
     LANCE MANINGO, ESQ.                              Assistant United States Attorney
13
     GABRIEL L. GRASSO, P.C.
14   Counsel for QUNEIL GASTON
15
     By_/s/ Gabriel L. Grasso___________
16   GABRIEL L. GRASSO, ESQ.

17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
           Case 2:20-mj-00255-EJY Document 31 Filed 05/11/20 Page 3 of 4


     GABRIEL L. GRASSO, P.C.
 1   GABRIEL L. GRASSO, ESQ.
 2   Nevada Bar No. 7358
     411 South 6th Street
 3   Las Vegas, NV 89101
     T: (702) 868-8866
 4   F: (702) 868-5778
     E: gabriel@grassodefense.com
 5   Attorney for GASTON
 6                                  UNITED STATES DISTRICT COURT

 7                                        DISTRICT OF NEVADA
     UNITED STATES OF AMERICA,                  )
 8
                                                )
 9                           Plaintiff,         )
                                                )       Case No.:   2:20-mh-00255-EJY
10   vs.                                        )
                                                )       FINDINGS OF FACT, CONCLUSIONS
11   MEGAN GOODIN                               )       OF LAW AND ORDER
12   QUNEIL GASTON,                             )
                                                )
13                   Defendant.                 )
     ______________________                     )
14
15
                                           FINDINGS OF FACT
16
             Based on the pending Stipulation of counsel, and good cause appearing therefore,
17
     the Court finds that:
18
19           1. The parties are in agreement that due to the current COVID-19 emergency and
20
                General Order 2020-02 that a 30 day continuance of the Preliminary Hearing in
21
                this case preferred in order to allow the parties to fully review materials and
22
                prepare for the Preliminary Hearing.
23
24                                        CONCLUSIONS OF LAW

25           The ends of justice served by granting said continuance. Failure to grant said
26   continuance would be likely to result in a miscarriage of justice, would deny the parties
27
     herein sufficient time and the opportunity within which to be able to effectively and
28
     thoroughly prepare, taking into account the exercise of due diligence.
                                                    3
           Case 2:20-mj-00255-EJY Document 31 Filed 05/11/20 Page 4 of 4



 1                                            ORDER
 2
 3           IT IS THEREFORE ORDERED that the preliminary examination currently scheduled

 4   for    MAY    12,   2020,    at   4:00    p.m.,   be    vacated   and   continued   to
 5
     June 11, 2020, at 4:00 p.m., in a courtroom to be determined.
 6
 7
     DATED this 11th day of May, 2020.
 8
 9
10                                            ____________________________________
                                              UNITED STATES MAGISTRATE JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                4
